—In an action, inter alia, for declaratory and injunctive relief, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated March 23, 1998, as denied their cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that there are issues of fact concerning the intention of the grantors of the easement, and the parties’ conduct prior to and subsequent to the grant, which preclude the granting of summary judgment (see, Lewis v Young, 92 NY2d 443, 453-454; Phillips v Jacobsen, 117 AD2d 785, 786). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.